Exhibit D
                            UNITED STATES OF AMERICA
                          DEPARTMENT OF THE TREASURY
                     FINANCIAL CRIMES ENFORCEMENT NETWORK


IN THE MATTER OF:                                          )
                                                           )
                                                           )
                                                           )       Number 2015-05
Ripple Labs Inc.                                           )
       San Francisco, California                           )
                                                           )
XRP II, LLC                                                )
      Columbia, South Carolina                             )


                         ASSESSMENT OF CIVIL MONEY PENALTY


I.     INTRODUCTION

       The Financial Crimes Enforcement Network (“FinCEN”) has determined that grounds exist

to assess a civil money penalty against Ripple Labs Inc. (“Ripple Labs”) and XRP II, LLC1

(collectively, “Respondents”), pursuant to the Bank Secrecy Act (“BSA”) and regulations issued

pursuant to that Act.2

       Respondents admit to the facts set forth in Attachment A and that their conduct violated the

BSA. Respondents consent to the assessment of a civil money penalty and enter into the

CONSENT TO THE ASSESSMENT OF CIVIL MONEY PENALTY (“CONSENT”) with

FinCEN.



1
 XRP Fund II, LLC, a wholly-owned subsidiary of Ripple Labs, was incorporated in South Carolina
on July 1, 2013. On July 2, 2014, XRP Fund II, LLC changed its name to XRP II, LLC. During a
portion of the relevant timeframe, the entity was named XRP Fund II, LLC, but it will be referred to
as XRP II throughout this ASSESSMENT.
2
 The Bank Secrecy Act is codified at 12 U.S.C. §§ 1829b, 1951-1959 and 31 U.S.C. §§ 5311-5314,
5316-5332. Regulations implementing the Bank Secrecy Act appear at 31 C.F.R. Chapter X.



                                                 1
                                                 1
       The CONSENT is incorporated into this ASSESSMENT OF CIVIL MONEY PENALTY

(“ASSESSMENT”) by reference.

       FinCEN has authority to investigate money services businesses for compliance with and

violation of the BSA pursuant to 31 C.F.R. § 1010.810, which grants FinCEN “[o]verall authority

for enforcement and compliance, including coordination and direction of procedures and activities

of all other agencies exercising delegated authority under this chapter[.]”

       During the time periods identified in this ASSESSMENT, Ripple Labs and XRP II were

“financial institutions” and “money services businesses” within the meaning of the BSA and its

implementing regulations. 31 U.S.C. § 5312(a)(2); 31 C.F.R. §§ 1010.100(t), 1010.100(ff).

II.    RESOLUTION WITH THE UNITED STATES ATTORNEY’S OFFICE FOR THE
       NORTHERN DISTRICT OF CALIFORNIA

       On the same date as the CONSENT, Respondents have entered into a Settlement Agreement

with the U.S. Attorney’s Office for the Northern District of California, which has agreed not to

criminally prosecute Respondents for the conduct described in the Statement of Facts attached as

Attachment A. Under that Agreement, Respondents have agreed to pay a forfeiture amount of

$450,000 and engage in the remedial steps also outlined in the Remedial Framework set forth in

Attachment B to the CONSENT and this ASSESSMENT.

III.   DETERMINATIONS

       Respondents willfully violated the BSA’s registration, program, and reporting requirements.3

First, until April 29, 2013, Ripple Labs acted as a money services business and engaged in sales of


3
  In civil enforcement of the Bank Secrecy Act under 31 U.S.C. § 5321(a)(1), to establish that a
financial institution or individual acted willfully, the government need only show that the financial
institution or individual acted with either reckless disregard or willful blindness. The government
need not show that the entity or individual had knowledge that the conduct violated the Bank
Secrecy Act, or that the entity or individual otherwise acted with an improper motive or bad



                                                   2
                                                   2
its virtual currency, known as XRP, without registering with FinCEN as a money services business;

in addition, while doing so, Ripple Labs failed to implement and maintain an anti-money laundering

program that was reasonably designed to prevent it from being used to facilitate money laundering

and the financing of terrorist activities. Second, from July 1, 2013 through the conclusion of

FinCEN’s investigation into Ripple Labs and XRP II on October 1, 2014, XRP II, which later

assumed Ripple Labs’s functions of selling virtual currency, failed to implement and maintain an

effective anti-money laundering program. And third, XRP II failed to report suspicious activity

related to several financial transactions.4

       These violations, and the governing facts and law surrounding the violations, are described

more fully in Attachment A to this ASSESSMENT, which is incorporated by reference.

IV.    CIVIL MONEY PENALTY

       FinCEN has determined that Respondents willfully violated the registration, program, and

reporting requirements of the Bank Secrecy Act and its implementing regulations, as described in

this ASSESSMENT and in Attachment A, and that grounds exist to assess a civil money penalty for

these violations. See 31 U.S.C. § 5321 and 31 C.F.R. § 1010.820.

       FinCEN has determined that the penalty in this matter will be $700,000. This penalty will be

deemed partially satisfied upon full payment of the forfeiture of $450,000 to the U.S. Attorney’s

Office for the Northern District of California, as described in Part II above; the remainder shall be

paid to the U.S. Department of the Treasury.




purpose. Respondents admit to “willfulness” only as the term is used in civil enforcement of the
Bank Secrecy Act under 31 U.S.C. § 5321(a)(1).
4
 See 31 U.S.C. § 5330, 31 C.F.R. § 1022.380 (registration); 31 U.S.C. § 5318(a)(2), (h), 31 C.F.R.
§ 1022.210 (AML program); and 31 U.S.C. § 5318(g), 31 C.F.R. § 1022.320 (SAR reporting).



                                                   3
                                                   3
V.     UNDERTAKING

       By executing the CONSENT, Respondents agree to the undertakings set forth in the

Remedial Framework in Attachment B of this ASSESSMENT and the CONSENT. Failure to

comply with any provision of this Remedial Framework will constitute a violation of the

CONSENT. If FinCEN determines that a failure to comply with the UNDERTAKING has

occurred, FinCEN may take any enforcement action against the Respondents it deems appropriate,

notwithstanding the Release in Part VII below. Additional actions taken by FinCEN may include,

but are not limited to, the imposition of additional civil money penalties, injunctive orders, or

ordering other remedial actions within the authorities of FinCEN.

VI.    CONSENT TO ASSESSMENT

       To resolve this matter, and only for that purpose, Respondents consent to the assessment of a

civil money penalty in the sum of $700,000 set forth in Part IV above, and to the undertakings set

forth in the Remedial Framework in Attachment B. Respondents admit to the Statement of Facts set

forth in Attachment A and admit that they willfully violated the BSA’s registration, program, and

reporting requirements, as set forth in Attachment A.

       Respondents recognize and state that they enter into the CONSENT freely and voluntarily

and that no offers, promises, or inducements of any nature whatsoever have been made by FinCEN

or any employee, agent, or representative of FinCEN to induce Respondents to enter into the

CONSENT, except for those specified in the CONSENT.

       Respondents understand and agree that the CONSENT embodies the entire agreement

between them and FinCEN relating to this enforcement matter only, as described in Section II above

and in Attachment A. Respondents further understand and agree that there are no express or implied

promises, representations, or agreements between them and FinCEN other than those expressly set




                                                   4
                                                   4
forth or referred to in this document and that nothing in the CONSENT or in this ASSESSMENT is

binding on any other agency of government, whether Federal, State or local.

VII.   RELEASE

       Execution of the CONSENT, and compliance with the terms of this ASSESSMENT and the

CONSENT, including the UNDERTAKING set forth above, settles all claims that FinCEN may

have against Respondents for the conduct described in Section III of this ASSESSMENT and in

Attachment A. Execution of the CONSENT, and compliance with the terms of this ASSESSMENT

and the CONSENT, does not release any claim that FinCEN may have for conduct by Respondents

other than the conduct described in Section III of this ASSESSMENT and in Attachment A to this

ASSESSMENT, or any claim that FinCEN may have against any director, officer, owner, employee,

or agent of Respondents, or any party other than Ripple Labs and XRP II. Upon request,

Respondents shall truthfully disclose to FinCEN all factual information not protected by a valid

claim of attorney-client privilege or work product doctrine with respect to the conduct of their

current or former directors, officers, employees, agents, or others.




                               By:




                                    /S/                                     May 5, 2015
                               Jennifer Shasky Calvery                         Date
                               Director, Financial Crimes Enforcement Network
                               U.S. Department of the Treasury




                                                   5
                                                   5
     ATTACHMENT A: STATEMENT OF FACTS AND VIOLATIONS


                    I.   INTRODUCTION AND BACKGROUND

1.     Ripple Labs Inc. (“Ripple Labs”) is a corporation registered in Delaware and
       headquartered in San Francisco, California. NewCoin, Inc. and OpenCoin, Inc.
       (“OpenCoin”) are the predecessors of Ripple Labs.

2.     Ripple Labs facilitated transfers of virtual currency and provided virtual currency
       exchange transaction services.

3.     The currency of the Ripple network, known as “XRP,” was pre-mined. In other
       words, unlike some other virtual currencies, XRP was fully generated prior to its
       distribution. As of 2015, XRP is the second-largest cryptocurrency by market
       capitalization, after Bitcoin.

4.     XRP Fund II, LLC, a wholly-owned subsidiary of Ripple Labs, was incorporated in
       South Carolina on July 1, 2013. On July 2, 2014, XRP Fund II changed its name to
       XRP II, LLC. During a portion of the relevant timeframe, the entity was named XRP
       Fund II, LLC, but it will be referred to as XRP II throughout this document.

                            II.    LEGAL FRAMEWORK

5.     The U.S. Attorney’s Office for the Northern District of California (“U.S. Attorney’s
       Office”) is a component of the Justice Department. The Financial Crimes
       Enforcement Network (“FinCEN”) is a bureau within the Department of Treasury.
       The Bank Secrecy Act and its implementing regulations require Money Services
       Businesses (“MSBs”) to register with FinCEN by filing a Registration of Money
       Services Business (“RMSB”), and renewing the registration every two years. See 31
       U.S.C. § 5330; 31 C.F.R. § 1022.380. Operation of an MSB without the appropriate
       registration also violates federal criminal law. See 18 U.S.C. § 1960(b)(1)(B). This
       is a requirement separate and apart from state licensing requirements, if any, that may
       be required by law.

6.     On March 18, 2013, FinCEN released guidance clarifying the applicability of
       regulations implementing the Bank Secrecy Act, and the requirement for certain
       participants in the virtual currency arena to register as MSBs under federal law. See
       FIN-2013-G0001, Application of FinCEN’s Regulations to Persons Administering,
       Exchanging, or Using Virtual Currencies (Mar. 18, 2013) (the “Guidance”). Among
       other things, the Guidance defines two categories of participants in the virtual
                                            1

                                            6
      currency ecosystem: “exchangers” and “administrators.” The Guidance states that
      exchangers and administrators of virtual currencies are money transmitters (a type of
      MSB) under FinCEN’s regulations, and therefore are required to register with
      FinCEN as money service businesses.

7.    Specifically, the Guidance defines an exchanger as a person or entity “engaged as a
      business in the exchange of virtual currency for real currency, funds, or other virtual
      currency.” The Guidance also defines an administrator of virtual currency as a person
      or entity “engaged as a business in issuing (putting into circulation) a virtual
      currency, and who has the authority to redeem (to withdraw from circulation) such
      virtual currency.”

8.    Both exchangers and administrators are MSBs that must register with FinCEN unless
      they fall within an exemption. And regardless of whether they have registered as
      required, MSBs are subject to certain additional requirements under the Bank Secrecy
      Act and its implementing regulations.

9.    The Bank Secrecy Act and its implementing regulations require MSBs to develop,
      implement, and maintain an effective written anti-money laundering (“AML”)
      program that is reasonably designed to prevent the MSB from being used to facilitate
      money laundering and the financing of terrorist activities. See 31 U.S.C. §§
      5318(a)(2) and 5318(h); 31 C.F.R. § 1022.210.

10.   Under the Bank Secrecy Act, an MSB is required to implement an AML program
      that, at a minimum: (a) incorporates policies, procedures and internal controls
      reasonably designed to assure ongoing compliance; (b) designates an individual
      responsible for assuring day to day compliance with the program and Bank Secrecy
      Act requirements; (c) provides training for appropriate personnel including training in
      the detection of suspicious transactions; and (d) provides for independent review to
      monitor and maintain an adequate program. 31 C.F.R. §§ 1022.210(d).

11.   Further, an MSB must report transactions that the MSB “knows, suspects, or has
      reason to suspect” are suspicious, if the transaction is conducted or attempted by, at,
      or through the MSB, and the transaction involves or aggregates to at least $2,000.00
      in funds or other assets. 31 C.F.R. § 1022.320(a)(2). A transaction is “suspicious” if
      the transaction: (a) involves funds derived from illegal activity; (b) is intended or
      conducted in order to hide or disguise funds or assets derived from illegal activity, or
      to disguise the ownership, nature, source, location, or control of funds or assets
      derived from illegal activity; (c) is designed, whether through structuring or other
      means, to evade any requirement in the Bank Secrecy Act or its implementing
      regulations; (d) serves no business or apparent lawful purpose, and the MSB knows of
                                           2

                                           7
      no reasonable explanation for the transaction after examining the available facts,
      including the background and possible purpose of the transaction; or (e) involves use
      of the MSB to facilitate criminal activity. Id.

12.   As part of their risk assessment and risk mitigation plans, MSBs are required to
      implement Know-Your-Customer/Know-Your-Counterparty procedures.                   Such
      procedures allow the MSB to assess the risk involved in providing account-based or
      transactional services to customers based on their identity and profile, and to comply
      with their AML Program requirements regarding foreign agents or foreign
      counterparties. See FinCEN Interpretive Release 2004-1, Anti-Money Laundering
      Program Requirements for Money Service Businesses With Respect to Foreign
      Agents or Foreign Counterparties, 69 Fed. Reg. 74,439 (Dec. 14, 2004).

13.   Financial institutions, including MSBs, are also subject to the Funds Transfer Rule,
      31 C.F.R. § 1010.410(e), which provides that (subject to certain exceptions) for
      individual transactions of $3,000.00 or above, the transmitting financial institution
      must obtain, verify, and keep key information (set forth in the regulation) from the
      transmitting party (the transmittor). If acting as an intermediary financial institution,
      it must obtain and keep key information (the transmittal order received) from the
      transmittor’s financial institution. And, if acting as the financial institution for the
      recipient of the funds, the financial institution must obtain, verify, and keep key
      information (also set forth in the regulation) from the recipient. The same financial
      institution may be acting as both transmittor’s and recipient’s financial institution.

14.   Similarly, financial institutions, including MSBs, are subject to the Funds Travel
      Rule, 31 C.F.R. § 1010.410(f), which provides that (subject to certain exceptions) for
      individual transactions of $3,000.00 or more, the transmittor’s financial institution
      must pass on key information from the transmittor and the transaction to any
      intermediary financial institution; if acting as the intermediary financial institution, it
      must pass on this information to the recipient’s financial institution. And, if acting as
      the recipient’s financial institution, it must receive, evaluate, and store this
      information received from the intermediary or the transmittor’s financial institution.

15.   The FinCEN registration requirement and other requirements of the Bank Secrecy
      Act are independent obligations. An MSB’s failure to register with FinCEN does not
      relieve an MSB of its obligations under the Bank Secrecy Act and implementing
      regulations. Nor does an MSB’s registration with FinCEN mean that the MSB has
      fulfilled all of its requirements under the Bank Secrecy Act and regulations. In other
      words, an MSB might have complied with the Bank Secrecy Act and implementing
      regulations, but failed to register as an MSB with FinCEN. Likewise, an entity might


                                            3

                                             8
      have registered as an MSB with FinCEN, but not have complied with the Bank
      Secrecy Act and implementing regulations.

                                  III.   VIOLATIONS

A.    Ripple Labs’s Operation as a Money Services Business in March-April 2013

16.   Ripple Labs has previously described itself in federal court filings and in a sworn
      affidavit as “a currency exchange service providing on-line, real-time currency
      trading and cash management . . . . Ripple facilitates the transfers of electronic cash
      equivalents and provides virtual currency exchange transaction services for
      transferrable electronic cash equivalent units having a specified cash value.” See
      Ripple Labs, Inc. v. Lacore Enterprises, LLC, Motion for Preliminary Injunction, 13-
      cv-5974-RS/KAW (N.D. Cal. 2013) (emphasis added).

17.   From at least March 6, 2013, through April 29, 2013, Ripple Labs sold convertible
      virtual currency known as “XRP.”

18.   Ripple Labs was not registered with FinCEN as an MSB while engaging in these
      sales.

19.   As described in Paragraphs 6 and 7 above, on March 18, 2013, FinCEN released
      guidance that clarified the applicability of existing regulations to virtual currency
      exchangers and administrators. Among other things, this Guidance expressly noted
      that such exchangers and administrators constituted “money transmitters” under the
      regulations, and therefore must register as MSBs.

20.   Notwithstanding the Guidance, and after that Guidance was issued, Ripple Labs
      continued to engage in transactions whereby it sold Ripple currency (XRP) for fiat
      currency (i.e., currency declared by a government to be legal tender) even though it
      was not registered with FinCEN as an MSB. Throughout the month of April 2013,
      Ripple Labs effectuated multiple sales of XRP currency totaling over approximately
      $1.3 million U.S. dollars.

21.   During the time frame that it was engaged in these sales and operated as a money
      transmitter, Ripple Labs failed to establish and maintain an appropriate anti-money
      laundering program. Ripple failed to have adequate policies, procedures, and internal
      controls to ensure compliance with the Bank Secrecy Act and its implementing
      regulations. Moreover, Ripple Labs failed to designate a compliance officer to assure
      compliance with the Bank Secrecy Act, had no anti-money laundering training in
      place, and failed to have any independent review of its practices and procedures.
                                           4

                                           9
B.    XRP II’s Program and Reporting Violations

22.   On July 1, 2013, Ripple Labs incorporated a subsidiary, XRP Fund II, LLC (“XRP
      Fund II”), now known as XRP II, LLC, in South Carolina. XRP II was created to
      engage in the sale and transfer of the convertible virtual currency, XRP, to various
      third parties on a wholesale basis. XRP II sold XRP currency in exchange for fiat
      currency in much the same way that Ripple Labs had previously done from March
      through April 2013. In other words, XRP II replaced Ripple Labs as a seller of XRP.

23.   By on or about August 4, 2013, XRP II was engaged in the sale of XRP currency to
      third-party entities.

24.   On September 4, 2013, XRP II registered with FinCEN as an MSB.

25.   As of the date XRP II engaged in sales of virtual currency to third parties in exchange
      for value, XRP II became subject to certain requirements under the Bank Secrecy Act
      and its implementing regulations, as described in Paragraphs 5 through 15 above.
      XRP II was required to have an effective written AML program, to implement that
      program, and to have an anti-money laundering compliance officer.

26.   Notwithstanding these requirements, despite engaging in numerous sales of virtual
      currency to third parties, XRP II failed to have an effective, written AML program.
      For example:

      a) It was not until September 26, 2013, that XRP II developed a written AML
         program. Prior to that time, XRP II had no written AML program;

      b) It was not until late January 2014 that XRP II hired an AML compliance officer,
         some six months after it began to engage in sales of virtual currency to third
         parties;

      c) XRP II had inadequate internal controls reasonably designed to ensure
         compliance with the Bank Secrecy Act;

      d) XRP II failed to conduct an AML risk assessment until March 2014;

      e) XRP II did not conduct training on its AML program until nearly a year after
         beginning to engage in sales of virtual currency, by which time Ripple Labs was
         aware of a federal criminal investigation; and
                                           5

                                          10
      f) XRP II did not conduct an independent review of its AML program until nearly a
         year after it began to engage in sales of virtual currency, by which time Ripple
         Labs was aware of a federal criminal investigation.

27.   Further, from the date XRP II began engaging in sales of virtual currency to third
      parties, XRP II was required to report transactions that it knew, suspected, or had
      reason to suspect were suspicious and where the transactions or attempted
      transactions involved or aggregated to at least $2,000.00 in funds or other assets. See
      31 C.F.R. § 1022.320(a)(2).

28.   In addition to XRP II’s lack of an effective AML program, XRP II also engaged in a
      series of transactions for which it either failed to file, or untimely filed, suspicious
      activity reports. For example:

      a) On September 30, 2013, XRP II negotiated an approximately $250,000.00
         transaction by email for a sale of XRP virtual currency with a third-party
         individual. XRP II provided that individual with a “know your customer”
         (“KYC”) form and asked that it be returned along with appropriate identification
         in order to move forward with the transaction. The individual replied that another
         source would provide the XRP virtual currency and did not “require anywhere
         near as much paperwork” and essentially threatened to go elsewhere. Within
         hours, XRP II agreed by email to dispense with its KYC requirement and move
         forward with the transaction. Open source information indicates that this
         individual, an investor in Ripple Labs, has a prior three-count federal felony
         conviction for dealing in, mailing, and storing explosive devices and had been
         sentenced to prison, see United States v. Roger Ver, CR 1-20127-JF (N.D. Cal.
         2002);

      b) In November 2013, XRP II rejected an approximately $32,000.00 transaction
         because it doubted the legitimacy of the overseas customer’s source of funds.
         XRP II failed to file a suspicious activity report for this transaction; and

      c) In January 2014, a Malaysian-based customer sought to purchase XRP from XRP
         II, indicating that he wanted to use a personal bank account for a business
         purpose. Because of these concerns, XRP II declined the transaction but again
         failed to file a suspicious activity report for the transaction.




                                           6

                                           11
            ATTACHMENT B: REMEDIAL FRAMEWORK


1.   Monetary Penalties:
     Ripple Labs Inc. and XRP II, LLC (formerly known as XRP Fund II, LLC) agree to
     forfeit $450,000.00 to the Office of the United States Attorney for the Northern
     District of California (“U.S. Attorney’s Office”). Ripple Labs and XRP II further
     agree to pay a civil money penalty to FinCEN in the amount of $700,000.00, within
     30 days of the date of this agreement. Payment of the forfeiture to the U.S.
     Attorney’s Office shall be deemed creditable toward FinCEN’s civil money penalty.

2.   Migration of Ripple Trade/Ripple Wallet to Registered MSB:
     Within 30 days of the date of this agreement, Ripple Labs and XRP II will move its
     service known as Ripple Trade (formerly known as Ripple Wallet, which allows end
     users to interact with the Ripple protocol to view and manage their XRP and fiat
     currency balances), and any such functional equivalent, to a money services business
     that is registered with FinCEN (the “Ripple Trade MSB”).

        a) Any sale or transmission of XRP by Ripple Labs or any of its subsidiaries
           shall be conducted only through an entity registered with FinCEN;

        b) Users of Ripple Trade (which will include all users registering after the date
           of this agreement and any existing users who register at the request of Ripple
           Labs) will be required to submit customer identification information, as
           required under the rules governing money services businesses, to the Ripple
           Trade MSB;

        c) Ripple Labs, via the Ripple Trade MSB, will offer incentives, including but
           not limited to XRP giveaways, for existing Ripple Trade users to transfer a
           wallet with customer identification information or account (that is, a wallet or
           account with customer identification information); and

        d) After 180 days of the date of this agreement, Ripple Labs will (1) prevent any
           existing Ripple Trade user who has not transferred to a wallet or account with
           customer identification information from accessing the Ripple protocol
           through the Ripple Trade client, and (2) not otherwise provide any support of
           any kind to such a user in accessing the Ripple protocol.




                                         1

                                         12
3.   Maintenance of Registration:
     Ripple Labs and XRP II will maintain, or continue to maintain, XRP II’s and the
     Ripple Trade MSB’s registrations with FinCEN, including such re-registrations
     required by 31 U.S.C. § 5330.

4.   Effective AML Program:
     XRP II and the Ripple Trade MSB will implement and maintain, or will continue to
     maintain, an effective anti-money laundering (“AML”) program, risk assessment, and
     other compliance measures as required by applicable law, including the Bank Secrecy
     Act and its implementing regulations.

5.   AML Compliance Officer:
     XRP II and the Ripple Trade MSB will maintain, or will continue to maintain, an
     anti-money laundering compliance officer to ensure day-to-day compliance with their
     obligations under the Bank Secrecy Act and its implementing regulations.

6.   Training Program:

        a) Within 45 days after the date of this agreement, XRP II and the Ripple Trade
           MSB will create an AML training program for Bank Secrecy Act/AML
           compliance and will provide a copy of the training program to the U.S.
           Attorney’s Office and FinCEN;

        b) Within 45 days of the date of this agreement, XRP Fund II and the Ripple
           Trade MSB will provide training to each of their employees and provide to the
           U.S. Attorney’s Office and FinCEN written evidence of such training,
           including a certification of such training, the name of each employee who
           attended such training, and the dates of such training.

7.   External audit:
     Within 60 days, XRP II and the Ripple Trade MSB will secure and retain an
     independent, external, and qualified party or entity (the “Third-Party Reviewer”), not
     subject to any conflict of interest, and subject to FinCEN’s and the U.S. Attorney’s
     Office’s determination of non-objection, to examine their Bank Secrecy Act
     compliance programs and evaluate whether the programs are reasonably designed to
     ensure and monitor compliance with the requirements of the Bank Secrecy Act and
     the FinCEN rules applicable to money services businesses. Three reviews will occur:
     the first will commence within one year of this agreement; the second will occur in
     2018; and the third will occur in 2020. Each review will cover the previous two

                                         2

                                         13
      years, with no less than six months’ worth of transactional analysis of those
      transactions in which XRP II and the Ripple Trade MSB was a party or served as an
      exchanger. The Third-Party Reviewer will prepare a written report for each
      company’s audit committee and the board of directors, setting forth its findings, and
      will transmit the report and all draft reports to the U.S. Attorney’s Office and FinCEN
      simultaneously with any transmission to XRP II, the Ripple Trade MSB, or their
      agents. To the extent that the report identifies any material deficiencies in XRP II’s
      or the Ripple Trade MSB’s programs and procedures, XRP II and the Ripple Trade
      MSB shall address and rectify the deficiencies as soon as is reasonably practicable.

8.    Enhancements to Ripple Protocol:
      Within 60 days, Ripple Labs, XRP II, and the Ripple Trade MSB will improve, and
      upon request provide any information requested by FinCEN or the U.S. Attorney’s
      Office as to the use and improvement of, existing analytical tools applicable to the
      Ripple protocol, including: (1) reporting regarding any counterparty using the Ripple
      protocol; (2) reporting as to the flow of funds within the Ripple protocol; and (3)
      reporting regarding the degree of separation.

9.    Look-Back for Suspicious Activity:
      Within 180 days of the date of this agreement, Ripple Labs and XRP II will conduct a
      review of all prior transactions and attempted transactions to which Ripple Labs
      and/or XRP II was a party or served as an exchanger, within the last three years
      involving or aggregating to at least $2,000.00 in funds or other assets. For any such
      transaction for which it is known, suspected, or there is a reason to suspect that the
      transaction (a) involves funds involved in illegal activity; (b) is intended or conducted
      in order to hide or disguise funds or assets derived from illegal activity, or to disguise
      the ownership, nature, source, location, or control of funds or assets derived from
      illegal activity; (c) is designed, whether through structuring or other means, to evade
      any requirement in the Bank Secrecy Act or its implementing regulations; (d) serves
      no business or apparent lawful purpose, where the MSB knows of no reasonable
      explanation for the transaction after examining the available facts, including the
      background and possible purpose of the transaction; or (e) involves use of the MSB to
      facilitate criminal activity, Ripple Labs and/or XRP II will file a Suspicious Activity
      Report within 30 days of such determination.

10.   Transaction Monitoring:
      Ripple Labs will institute AML programmatic transaction monitoring across the
      entire Ripple protocol, and will report the results of such monitoring to the U.S.
      Attorney’s Office, FinCEN, and any other law enforcement or regulatory agency

                                            3

                                            14
      upon request. The monitoring and reporting must include, at a minimum: (a) risk
      rating of accounts based on the particular gateway used; (b) dynamic risk tools to
      facilitate investigation of suspicious activity, including counterparty reporting, flow
      of funds reporting, account flagging of suspicious accounts, and degrees of separation
      reporting; and (c) other reports of protocol-wide activity regarding any unlawful
      activity.

11.   Funds Travel Rule and Funds Transfer Rule:
      XRP II and the Ripple Trade MSB will ensure, or continue to ensure, that all
      transactions made using XRP II, Ripple Trade, or Ripple Wallet will be, or will
      continue to be, in compliance with the Funds Transfer Rule and the Funds Travel
      Rule.




                                           4

                                          15
